Citation Nr: 1714435	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  05-27 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right hip arthritis prior to March 1, 2005, and in excess of 20 percent thereafter. 

2.  Entitlement to an initial disability rating in excess of 20 percent for diabetic sensory neuropathy of the right lower extremity prior to January 16, 2015, and in excess of 40 percent thereafter. 

3.  Entitlement to an initial disability rating in excess of 20 percent for diabetic sensory neuropathy of the left lower extremity prior to January 16, 2015, and in excess of 40 percent thereafter. 

4.  Entitlement to an initial disability rating in excess of 10 percent for diabetic sensory neuropathy of the right (major) upper extremity prior to January 16, 2015, and in excess of 20 percent thereafter. 

5.  Entitlement to an initial disability rating in excess of 10 percent for diabetic sensory neuropathy of the left (minor) upper extremity prior to January 16, 2015, and in excess of 20 percent thereafter. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran had active service from December 1964 until December 1968 and from September 1973 until March 1991. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the November 2004 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

By way of procedural background, the right hip arthritis claim was previously before the Board in February 2008, at which time the Board granted a 20 percent disability rating for the entire initial rating period on appeal.  The Veteran appealed the Board's February 2008 decision to the United States Court of Appeals for Veterans Claims (Court), which in a December 2009 Memorandum Decision, which set aside the Board's decision for an increased rating in excess of 20 percent for the right hip arthritis; the Court remanded the matter for further proceedings consistent with the decision.

In May 2011, the Board remanded the issues currently on appeal for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain VA examinations for the Veteran's disabilities.  This was accomplished, and the claims were readjudicated in a February 2017 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board notes further that, in March 2017, the RO issued a statement of the case which continued a 50 percent rating for posttraumatic stress disorder (PTSD).  To date however, the Veteran has not perfected an appeal of such issue; therefore it is not in appellate status.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  In a February 2008 decision, the Board granted a 20 percent rating for right hip arthritis for the entire initial rating period beginning April 12, 2004; although the decision was appealed to the Court the award of a 20 percent rating was not disturbed.

2.  For the entire initial rating period on appeal (beginning April 12, 2004), the Veteran's right hip disability has not more nearly approximated flexion limited to 20 degrees.

3.  The Veteran's bilateral lower extremity diabetic neuropathy has manifested by no worse than moderate symptoms throughout the entire rating period on appeal, and at no time has it been manifested by severe incomplete paralysis, with marked muscle atrophy.
4.  The Veteran's bilateral upper extremity diabetic neuropathy has been manifested by no worse than mild symptoms throughout the entire rating period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for right hip arthritis for the rating period prior to March 1, 2005 have been met.  See February 2008 Board decision; 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 5010, 5252-5255 (2007).

2.  The criteria for a rating in excess of 20 percent rating for right hip arthritis for the entire initial rating period on appeal have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 5010, 5252-5255 (2016).

3.  The criteria for a rating in excess of 20 percent for right lower extremity neuropathy prior to January 16, 2015, and in excess of 40 percent thereafter have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

4.  The criteria for a rating in excess of 20 percent for left lower extremity neuropathy prior to January 16, 2015, and in excess of 40 percent thereafter have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

5.  The criteria for a rating of 20 percent, but no higher, for right upper extremity neuropathy for the rating period prior to January 16, 2015, have been met.  
38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8513 (2016).

6.  The criteria for a rating in excess of 20 percent for right upper extremity neuropathy for the rating period have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8513 (2016).

7.  The criteria for a rating of 20 percent, but no higher, for left upper extremity neuropathy for the rating period prior to January 16, 2015, have been met.  
38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8513 (2016).

8.  The criteria for a rating in excess of 20 percent for left upper extremity neuropathy for the rating period have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8513 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159 (b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b), and no further notice is needed under VCAA.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board.  The duty to assist was further satisfied by VA examinations in March 2005 (hip), March 2009 (neuropathy), and January 2016 (hip and neuropathy), during which the examiners conducted examinations, reviewed the claims file, discussed the Veteran's history, and discussed the Veteran's symptoms. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion). 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).





Disability Ratings-Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Analysis for Right Hip Disability

By way of procedural background, the Veteran filed a claim for service connection for a right hip disorder on April 12, 2004.  In a November 2004 rating decision, the RO granted service connection and assigned a 10 percent rating, effective April 12, 2004.  Thereafter, in a February 2008 decision, the Board increased the rating to 20 percent for the entire initial rating period on appeal (i.e., beginning April 12, 2004).

However, a February 2008 rating decision shows that the RO improperly implemented the 20 percent rating as effective March 1, 2005 based on a March 2005 VA examination report.  The Board's decision did not limit the 20 percent rating to March 1, 2005, and specifically noted that the Veteran was challenging the initial evaluation following the grant of service connection for his right hip disability.

The Veteran appealed the Board's February 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2009 Memorandum Decision, the Court set aside the Board's decision for an increased rating for right hip arthritis in excess of 20 percent.  Accordingly, the Board finds that the Board had already granted a 20 percent rating for the Veteran's right hip disability, effective April 12, 2004.  As such, the RO should implement this decision accordingly.  

The remaining issue on appeal is whether the Veteran is entitled to a rating in excess of 20 percent for the entire initial rating period on appeal.  

The regulations contain a number of provisions relating to the hips.  Under Diagnostic Code 5250, favorable ankylosis of the hip, in flexion at an angle between 20 and 40 degrees, with slight adduction or abduction, warrants a 60 percent rating, while evidence of intermediate ankylosis of the hip warrants a 70 percent rating under the same diagnostic code.  Evidence of extremely unfavorable ankylosis of the hip, with the foot not reaching the ground and requiring the use of crutches, warrants a 90 percent maximum rating and entitlement to special monthly compensation.  38 C.F.R. § 4.71a, Diagnostic Code 5250.  A flail joint of the hip warrants an 80 percent rating under Diagnostic Code 5254.  38 C.F.R. § 4.71a, Diagnostic Code 5250.  As the Veteran has not demonstrated such symptomatology, these codes are not for application. 

Under Diagnostic Code 5252, a noncompensable disability evaluation is assigned for flexion of the thigh greater than 45 degrees and a 10 percent disability evaluation is assigned for flexion of the thigh limited to 45 degrees.  For the next higher 20 percent disability evaluation, there must be limitation of flexion to 30 degrees.  For a 30 percent evaluation, there must be limitation of flexion to 20 degrees.  A 40 percent rating requires flexion limited to 10 degrees.  38 C.F.R. 
§ 4.71 (a), Diagnostic Code 5252 

Limitation of extension of the thigh to 5 degrees warrants the assignment of a 10 percent evaluation under Diagnostic Code 5251.  Under Diagnostic Code 5253, where there is limitation of rotation of the thigh, cannot toe-out more than 15 degrees; or there is limitation of abduction and cannot cross legs, a 10 percent evaluation is assigned.  Where there is limitation of abduction with motion lost beyond 10 degrees, a 20 percent rating is assigned.

The Veteran's right hip disability was evaluated by the RO as arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 provides that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Ten percent is the minimum compensable rating under the criteria used to evaluate the hip and thigh.  A higher rating may be assigned for arthritis under Diagnostic Codes 5003 and 5010, but only if there is limitation of motion or x-ray evidence of involvement of at least two joints, neither of which is present here.  A finding in excess of 10 percent based on limitation of motion is not warranted, based on the bilateral range of motion findings of the VA examinations.

An October 2004 VA examination found a full range of motion for the right hip to include flexion to 90 degrees, extension to neutral, and 30 degrees of abduction; all movements were pain free.  

The evidence also includes a March 2005 VA examination.  During the evaluation, the Veteran's right hip flexion was to 40 degrees, with pain noted between 20 and 40 degrees.  Right hip extension was to 0 degrees, with pain noted at 0 degrees.  Right hip abduction was to 20 degrees, with pain noted at 20 degrees.  There was no weakness in fatigability to repetition against resistance in the left hip.  However, repetitive use testing of the right hip could not be tested due to severe pain with range of motion.

The Court's December 2009 Memorandum Decision found that if the Board did not have enough information from the March 2005 VA medical report, which found that the right hip could not be tested due to severe pain with range of motion of the right hip, to explain its decision to give the Veteran the benefit of the doubt of his right hip functional impairment, the Board should find the medical examination report to be inadequate for evaluation purposes.  As the March 2005 VA examination did not provide adequate information regarding the right hip functional impairment, a new VA examination was requested.  See May 2011 Board remand.

The Veteran was afforded another VA hip examination in January 2015.  The examination revealed normal range of motion of the right hip with no noted pain associated with the range of motion.  Additionally, the examiner indicated no flare-ups involving the right hip.  Furthermore, the examination showed no evidence of ankylosis, muscle weakness, and atrophy.

Upon review of all the evidence of record, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's right hip disability for the entire initial rating period on appeal.  The weight of the evidence of record shows that range of motion of the right hip does not more nearly approximate flexion limited to 20 degrees as required for a higher 30 percent rating.  The October 2004 VA examination found a full range of motion for the right hip to include flexion to 90 degrees, extension to neutral, and 30 degrees of abduction; all movements were pain free.  Although the March 2005 VA examiner indicated that repetitive-use testing of the right hip could not be tested due to severe pain with range of motion, the January 2015 VA examiner indicated that the Veteran had full range of motion of the right hip and that the Veteran denied any flare-ups associated with the right hip.  The January 2015 VA examiner further indicated that the Veteran complained of right superior, posterior pelvic pain with ambulation.  The Veteran was noted to have "no symptoms" related to the right hip joint.  Instead, the Veteran had lumbar sacral triangle pain unrelated to the hip joint.  

VA treatment records have also been reviewed, but do not show evidence that the Veteran's right hip disability more nearly approximates flexion limited to 20 degrees, the criteria for a higher rating under DC 5252.  
For these reasons, the Bord finds that the preponderance of the evidence is against the claim for a rating in excess of 20 percent for the Veteran's right hip disability for the entire initial rating period on appeal.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Rating Analysis for Right and Left Lower Extremity 
Diabetic Neuropathy

The Veteran is currently in receipt of separate 20 percent disability ratings for his right and left lower extremity neuropathy disabilities prior to January 16, 2015.  Beginning, January 16, 2015, the Veteran is in receipt of separate 40 percent ratings for such neuropathy.    

These Veteran's bilateral lower extremity neuropathy has been appropriately rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Such code provides the rating criteria for paralysis of the sciatic nerve, which is one of the peripheral nerves.  Ratings of 10, 20, 40 and 60 percent are assigned for incomplete paralysis that is mild; moderate; moderately severe; and severe, with marked muscle atrophy, respectively.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost. 

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.
Descriptive words such as "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104 (a); 38 C.F.R. §§ 4.2, 4.6.

The evidence includes a March 2009 VA examination.  The examiner indicated that neurological testing produced "somewhat inconsistent responses."  In this regard, despite the fact that the Veteran appeared to have decreased pain perception tested
by pinprick in a stocking distribution below the ankles of both legs, he could feel touch with equivocal decrease in the ability to sense touch and proprioceptive testing was normal.  There was no atrophy of the legs or feet and the examiner could not detect any loss of strength with dorsiflexion and plantar flexion of the feet
against resistance.  Deep tendon reflexes were barely obtainable at the biceps area and the examiner could not obtain a reflex at the knees or ankles, which was consistent with neuropathy.  The Veteran also had noted some paresthesias in the tips of his fingers of the left hand, which usually occurred when he was falling asleep, as did the pain and paresthesias in his feet.  He was not able to shake
his hands and relieve the paresthesias.  The examiner diagnosed the Veteran with "mild" early diabetic sensory neuropathy.  However, in a separate portion of the examination report, the examiner indicated that the Veteran's symptoms of neuropathy were quite typical and, despite the minimal physical findings, it
was more likely than not that he was developing sensory diabetic neuropathy in his feet and probably in the hands.  The examiner further indicated that, "At this point
his symptoms are moderate."

The Board finds that the March 2009 VA examination is of little probative value regarding the severity of the Veteran's neuropathy due to the inconsistent responses on examination.  As noted above, the examiner diagnosed the Veteran with mild early diabetic sensory neuropathy.  However, he then opined that despite the minimal physical findings, it was more likely than not that the Veteran was developing sensory diabetic neuropathy in his feet and probably in the hands; his symptoms were moderate.  

Pursuant to the Board's May 2011 remand, the Veteran was afforded another VA examination on January 16, 2015, in order to provide clarification as to the severity of the Veteran's symptoms.  During the evaluation, the Veteran reported progressive numbness and neuropathic pain (tingling, sharp pain) involving the bilateral distal lower extremities for approximately the last "20 years."  He also indicated that the symptoms in the feet and distal legs had gradually progressed
up to the mid calves bilaterally.  He reported intermittent numbness and mild tingling involving the finger tips since approximately the last "4 years."  The examiner diagnosed peripheral neuropathy of the bilateral upper and lower extremities, which was "moderate in severity." 

The remaining evidence of record, to include VA treatment records, show continued complaints of neuropathy symptoms; however, they do not specifically address the severity of these symptoms.  

The evidence discussed above shows that the Veteran's symptoms associated with his bilateral lower extremity neuropathy have been, at worst, of moderate severity throughout the rating period on appeal.  As noted on the January 2015 VA examination report, the Veteran had complained of lower extremity pain and tingling for the last 20 years, and the examiner specifically indicated that the Veteran's symptoms involved incomplete paralysis of the sciatic nerve to a "moderate" degree.  

The Board notes that, although moderate incomplete paralysis of the musculocutaneous nerve contemplates only a 20 percent rating under Diagnostic Code 8520, the RO granted separate 40 percent ratings, effective January 16, 2015.  However, the Board will not disturb the Veteran's currently assigned 40 percent separate ratings (assigned under 8520 for incomplete paralysis of the sciatic nerve beginning January 16, 2015).  

In summary, the preponderance of the evidence does not support separate ratings in excess of 20 percent for the right and left lower extremity radiculopathy disabilities for the rating period prior to January 16, 2015, or separate ratings in excess of 40 percent beginning January 16, 2015.  


Rating Analysis for Right and Left Upper Extremity 
Diabetic Neuropathy

The Veteran is currently in receipt of separate 10 percent disability ratings for his right and left upper extremity neuropathy disabilities prior to January 16, 2015.  Beginning, January 16, 2015, the Veteran is in receipt of separate 20 percent ratings.    

The Veteran's upper extremity neuropathy has been appropriately rated under Diagnostic Code 8513 for paralysis of all radicular nerve groups.  Under Diagnostic Code 8513, a 20 percent evaluation is assigned for mild incomplete paralysis of all radicular groups in the major or minor extremity.  Moderate neuropathy warrants a 40 percent evaluation for the major extremity, and a 30 percent evaluation for the minor extremity.  Severe neuropathy warrants a 70 percent evaluation for the major extremity, and a 60 percent evaluation for the minor extremity.  With complete paralysis of all radicular groups in the major extremity, a 90 percent evaluation is assigned, and an 80 percent evaluation is assigned for the minor extremity.

The Board notes that the record reflects the Veteran is right hand dominant; i.e., his right side is the major upper extremity.

As noted in the previous section, the Veteran was afforded a VA examination in March 2009.  The examiner indicated that neurological testing produced "somewhat inconsistent responses."  Regarding the upper extremities, deep tendon reflexes were barely obtainable at the biceps area.  The Veteran also had noted some paresthesias in the tips of his fingers of the left hand, which usually occurred when he was falling asleep.  He was not able to shake his hands and relieve the paresthesias.  The examiner diagnosed the Veteran with "mild" early diabetic sensory neuropathy.  However, in a separate portion of the examination report, the examiner indicated that the Veteran's symptoms of neuropathy were quite typical and, despite the minimal physical findings, it was more likely than not that he was developing sensory diabetic neuropathy probably in the hands.  The examiner further indicated that, "At this point his symptoms are moderate."

As discussed above, the Board finds that the March 2009 VA examination is of little probative value regarding the severity of the Veteran's neuropathy.  Although the examiner diagnosed the Veteran with mild early diabetic sensory neuropathy; he then opined that despite the minimal physical findings, it was more likely than not that the Veteran was developing sensory diabetic neuropathy in his feet and probably in the hands and that his symptoms were moderate.  

Pursuant to the Board's May 2011 remand, the Veteran was afforded another VA examination on January 16, 2015 in order to provide clarification as to the severity of the Veteran's symptoms.  During the evaluation, the Veteran reported 
intermittent numbness and mild tingling involving the finger tips since approximately the last "4 years."  The examiner diagnosed peripheral neuropathy of the bilateral upper and lower extremities, which was "moderate in severity."  Upon physical examination, the examiner specifically found that the Veteran had upper extremity peripheral neuropathy affecting the bilateral radial, median, and ulnar nerves.  All nerves were noted to involve incomplete paralysis of "mild" severity.  

The Board finds that January 2015 VA examination to be probative.  Although the examiner indicated that the Veteran's symptoms were both mild and moderate, the Board notes that when determining that the Veteran's symptoms were moderate, the examiner was discussing both the upper and lower extremities.  See VA examination report on pg. 2.  However, during the portion of the examination titled "severity" the examiner discussed each nerve involved and specifically found that the Veteran's incomplete paralysis of the radial, median, and ulnar nerve were of mild severity.  The Board finds that these findings in the examination report are not, per se, inconsistent.  The examiner's statement regarding moderate symptoms encompassed both of his upper and lower extremities, whereas the statement regarding mild symptoms specifically focused on the Veteran's upper extremities.  

As such, the Board finds that the Veteran's bilateral upper extremity peripheral neuropathy more nearly approximated mild incomplete paralysis of all radicular nerve groups.  Accordingly, a 20 percent rating, but no higher, is warranted for the Veteran's right and left upper extremity neuropathy for the rating period prior to January 16, 2015, and a rating in excess of 20 percent is not warranted for the rating period beginning thereafter.

Finally, a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has indicated that he retired from working at a VA medical center in 2012 due to both physical and psychiatric disabilities.  See January 2015 VA PTSD examination report.  As there is no suggestion that his work at the VAMC was not gainful and substantial, a TDIU for the rating period prior to 2012 is not for application.

Regarding the rating period beginning 2012, the Board finds that, notwithstanding the Veteran's 100 percent schedular rating, a Rice TDIU claim is inferred and VA must consider the TDIU claim and award special monthly compensation (SMC) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  Bradley v. Peake, 22 Vet. App. at 293 (holding that a TDIU rating may still form the basis for assignment of SMC under 38 U.S.C.A. 
§ 1114 (s)).

This case is distinguishable from Bradley because, here, the Veteran is not in receipt of a less than 100 percent schedular disability rating for any one service-connected disability upon which a TDIU is granted.  Rather the 100 percent schedular disability rating assigned from 2012 is based on the combined ratings of multiple service-connected disabilities.  The Veteran has also not contended, and the evidence of record does not reflect, that any single service-connected disability has rendered him unable to secure or follow a substantially gainful occupation.  During the January 2015 VA PTSD examination, the Veteran specifically indicated that he retired due to both physical and psychiatric disabilities.  As such, the Board need not consider whether a TDIU was warranted from the date the Veteran first became unemployed as the issue is rendered moot.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Additionally, the Veteran has already been granted has been granted an award of special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114 (s) based on various periods where he was awarded a100 percent disability rating and his additional service-connected disabilities were independently ratable at 60 percent or more.  See rating periods from April 12, 2004 to October 1, 2004; March 27, 2008 to September 1, 2009; and from January 15, 2010 to December 1, 2010.  He is also in receipt of SMC pursuant to 38 U.S.C.A. § 1114 (k) on account of loss of use a creative organ from March 27, 2008.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Effective April 12, 2004, forward, a 20 percent rating, but no higher, for right hip arthritis is granted, subject to the laws and regulations governing monetary benefits.

A disability rating in excess of 20 percent for diabetic sensory neuropathy of the right lower extremity prior to January 16, 2015, and in excess of 40 percent thereafter, is denied. 

A disability rating in excess of 20 percent for diabetic sensory neuropathy of the left lower extremity prior to January 16, 2015, and in excess of 40 percent thereafter, is denied. 

For the entire rating period on appeal, a 20 percent rating, but no higher, for diabetic sensory neuropathy of the right upper extremity is granted, subject to the laws and regulations governing monetary benefits.

For the entire rating period on appeal, a 20 percent rating, but no higher, for diabetic sensory neuropathy of the left upper extremity is granted, subject to the laws and regulations governing monetary benefits.



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


